                                                        United States District Court
                                                        Central District of California
                                                                     AMENDED

 UNITED STATES OF AMERICA vs.                                               Docket No.             ED CR 17-117 PA

 Defendant          Amy Silva                                               Social Security No. 3         6    8     0
 akas:   None                                                               (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      Jan          8      2018

  COUNSEL                                                             David Robert Reed, CJA
                                                                            (Name of Counsel)

    PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                    NOT
                                                                                                              CONTENDERE                GUILTY
  FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                    Distribution of Methamphetamine in violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(A) as charged in
                    Count One of the 4-Count Indictment.
JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Amy Silva, is hereby committed
  ORDER             on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of 135 months.



Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 5 years under the
following terms and conditions:

                 1. The defendant shall comply with the rules and regulations of the United States Probation Office and General
                    Order 18-10.

                 2. During the period of community supervision, the defendant shall pay the special assessment in accordance
                    with this judgment's orders pertaining to such payment.

                 3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                 4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
                    one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
                    exceed eight tests per month, as directed by the Probation Officer.

                 5. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                    includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
                    shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
                    period of supervision.

                 6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                    treatment to the aftercare contractors during the period of community supervision. The defendant shall
                    provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
                    to pay, no payment shall be required.

CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 6
 USA vs.     Amy Silva                                                        Docket No.:    ED CR 17-117 PA

                 7. When not employed or excused by the Probation Officer for schooling, training, or other acceptable reasons,
                    the defendant shall perform 20 hours of community service per week as directed by the Probation Office.

                 8. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement
                    or Probation Officer, of the defendant's person and any property, house, residence, vehicle, papers, computer,
                    other electronic communication or data storage devices media, and effects upon reasonable suspicion
                    concerning a violation of a condition of supervision or unlawful conduct by the defendant, or by any
                    Probation Officer in the lawful discharge of the officer's supervision functions.

         The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
         provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of
         the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
         immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
         per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

         Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she
         is unable to pay and is not likely to become able to pay any fine.

         On Government's motion, all remaining counts ORDERED dismissed.

         Defendant advised of her right to appeal.

         Court recommends to the Bureau of Prisons that the defendant be evaluated for placement into a 500-hour drug
         treatment program.

         The Court further recommends that the defendant be incarcerated in a Southern California facility.

           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




                 April 16, 2019
                       Date                                                U. S. District Judge


           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.


                                                                           Clerk, U.S. District Court



            April 16, 2019                                   By            Kamilla Sali-Suleyman
                       Filed Date                                          Deputy Clerk


CR-104 (09/11)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 6
 USA vs.        Amy Silva                                                           Docket No.:     ED CR 17-117 PA




           The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).



                                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                        While the defendant is on probation or supervised release pursuant to this judgment:
           1.     The defendant shall not commit another Federal, state or                10.   the defendant shall not associate with any persons engaged
                  local crime;                                                                  in criminal activity, and shall not associate with any person
                                                                                                convicted of a felony unless granted permission to do so by
           2.     the defendant shall not leave the judicial district without the               the probation officer;
                  written permission of the court or probation officer;
                                                                                          11.   the defendant shall permit a probation officer to visit him or
           3.     the defendant shall report to the probation officer as                        her at any time at home or elsewhere and shall permit
                  directed by the court or probation officer and shall submit                   confiscation of any contraband observed in plain view by
                  a truthful and complete written report within the first five                  the probation officer;
                  days of each month;
                                                                                          12.   the defendant shall notify the probation officer within 72
           4.     the defendant shall answer truthfully all inquiries by the                    hours of being arrested or questioned by a law enforcement
                  probation officer and follow the instructions of the                          officer;
                  probation officer;
                                                                                          13.   the defendant shall not enter into any agreement to act as an
           5.     the defendant shall support his or her dependents and meet                    informer or a special agent of a law enforcement agency
                  other family responsibilities;                                                without the permission of the court;

           6.     the defendant shall work regularly at a lawful occupation               14.   as directed by the probation officer, the defendant shall
                  unless excused by the probation officer for schooling,                        notify third parties of risks that may be occasioned by the
                  training, or other acceptable reasons;                                        defendant’s criminal record or personal history or
                                                                                                characteristics, and shall permit the probation officer to
           7.     the defendant shall notify the probation officer at least 10                  make such notifications and to conform the defendant’s
                  days prior to any change in residence or employment;                          compliance with such notification requirement;

           8.     the defendant shall refrain from excessive use of alcohol               15.   the defendant shall, upon release from any period of
                  and shall not purchase, possess, use, distribute, or                          custody, report to the probation officer within 72 hours;
                  administer any narcotic or other controlled substance, or
                  any paraphernalia related to such substances, except as                 16.   and, for felony cases only: not possess a firearm, destructive
                  prescribed by a physician;                                                    device, or any other dangerous weapon.

           9.     the defendant shall not frequent places where controlled
                  substances are illegally sold, used, distributed or
                  administered;




CR-104 (09/11)                                         JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 3 of 6
 USA vs.     Amy Silva                                                            Docket No.:      ED CR 17-117 PA


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).




                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



                     The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
           or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments
           may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution,
           however, are not applicable for offenses completed prior to April 24, 1996.



                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay
           the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.



                    The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
           or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).



                     The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change
           in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
           §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3)
           and for probation 18 U.S.C. §3563(a)(7).



                    Payments shall be applied in the following order:



                              1. Special assessments pursuant to 18 U.S.C. §3013;

                              2. Restitution, in this sequence:

                                         Private victims (individual and corporate),

                                         Providers of compensation to private victims,

                                         The United States as victim;

                              3. Fine;

                              4. Community restitution, pursuant to 18 U.S.C. §3663(c); and

                              5. Other penalties and costs.



                                    SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE



                    As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
           report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial
           statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not
           apply for any loan or open any line of credit without prior approval of the Probation Officer.

CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 4 of 6
 USA vs.     Amy Silva                                                            Docket No.:      ED CR 17-117 PA




                                                                           RETURN



           I have executed the within Judgment and Commitment as follows:

           Defendant delivered on                                                             to
           Defendant noted on appeal on
           Defendant released on
           Mandate issued on
           Defendant’s appeal
           determined on
           Defendant delivered on                                                             to

      at
                 the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                               United States Marshal


                                                                By
                      Date                                                     Deputy Marshal




                                                                       CERTIFICATE



           I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
           and in my legal custody.

                                                                               Clerk, U.S. District Court


                                                                By
                      Filed Date                                               Deputy Clerk




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 5 of 6
 USA vs.     Amy Silva                                                         Docket No.:    ED CR 17-117 PA

                                                    FOR U.S. PROBATION OFFICE USE ONLY




         Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
         term of supervision, and/or (3) modify the conditions of supervision.



                  These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




                  (Signed)

                             Defendant                                                     Date




                             U. S. Probation Officer/Designated Witness                    Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 6 of 6
